
	

114 HR 2799 IH: Furthering Access to Stroke Telemedicine Act
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2799
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2015
			Mr. Griffith (for himself, Mrs. Beatty, Mr. Sensenbrenner, Mr. Harper, Mr. Thompson of California, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to expand access to stroke telehealth services
			 under the Medicare program.
	
	
 1.Short titleThis Act may be cited as the Furthering Access to Stroke Telemedicine Act or the FAST Act. 2.Expanding access to stroke telehealth services under the Medicare program (a)In generalSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)) is amended—
 (1)in clause (i), by striking The term and inserting Subject to clause (iii), the term; and (2)by adding at the end the following new clause:
					
 (iii)Stroke telehealth servicesWith respect to services related to the evaluation or treatment of an acute stroke that are provided within the evidence-based window of treatment, the term originating site means any site at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system, regardless of where the site is located..
 (b)No originating site facility fee for new sitesSection 1834(m)(2)(B) of the Social Security Act (42 U.S.C. 1395m(m)(2)(B)) is amended, in the matter preceding clause (i), by inserting (other than an originating site that is only described in clause (iii) of paragraph (4)(C), and does not meet the requirement for an originating site under clause (i) of such paragraph) after the originating site.
 (c)Effective dateThe amendments made by this section shall apply to services furnished on or after the date that is 1 year after the date of the enactment of this Act.
			
